   Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 1 of 27. PageID #: 495369




                    UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                           MDL No. 2804
THIS DOCUMENT RELATES TO:                  Case No. 17-md-2804
                                           Judge Dan Aaron Polster
“All Cases”


     PHARMACY DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EXECUTIVE
             COMMITTEE’S MOTION FOR LEAVE TO TAKE
            DISCOVERY OF NATIONWIDE DISPENSING DATA
       Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 2 of 27. PageID #: 495370




                                                   TABLE OF CONTENTS

                                                                                                                                     Page
TABLE OF AUTHORITIES ......................................................................................................... ii
BACKGROUND ........................................................................................................................... 2
ARGUMENT ................................................................................................................................. 3
I.        Plaintiffs Have Made No Showing That The Requested Discovery Is Relevant
          And Proportional To The Needs Of Any Particular Cases ................................................ 3
          A.         Any Discovery Must Be Relevant And Proportional To A Particular Case .......... 4
          B.         Plaintiffs Have Made No Showing of Relevance And Proportionality
                     To Particular Cases ................................................................................................ 7
          C.         The Scope Of Discovery Must Account For Not Only The Burden On
                     Pharmacy Defendants But Also The Grave Privacy Interests At Stake .............. 11
II.       Even If Plaintiffs Had Shown That The Requested Discovery Was Relevant
          And Proportional, Their Request Is Procedurally Improper ............................................ 13
III.      Whether The Requested Discovery Has The Potential To Drive Settlement Is
          An Improper Consideration ............................................................................................. 14
CONCLUSION ............................................................................................................................ 15




                                                                      i
      Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 3 of 27. PageID #: 495371




                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)
CASES
Chudasama v. Mazda Motor Corp.,
   123 F.3d 1353 (11th Cir. 1997) ...............................................................................................13
Colon-Cabrera v. Esso Standard Oil Co.,
   723 F.3d 82 (1st Cir. 2013) ......................................................................................................15
Daniels v. City of Sioux City,
   294 F.R.D. 509 (N.D. Iowa 2013) ...........................................................................................15
Dzik v. Bayer Corp.,
   846 F.3d 211 (7th Cir. 2017) .....................................................................................................5
E.E.O.C. v. Giumarra Vineyards Corp.,
   No. 1:09-CV-02255-AWI, 2012 WL 393333 (E.D. Cal. Feb. 6, 2012) ..................................15
In re Agent Orange Prods. Liab. Litig.,
    517 F.3d 76 (2d Cir. 2008).........................................................................................................5
In re Bard IVC Filters Prods. Liab. Litig.,
    317 F.R.D. 562 (D. Ariz. 2016) .................................................................................................4
In re CVS Pharmacy, Inc.,
    956 F.3d 838 (6th Cir. 2020) ........................................................................................... passim
In re DePuy Orthopaedics, Inc., ASR Hip Implant Prods. Liab. Litig.,
    No. 1:10-md-02197 (N.D. Ohio Sept. 26, 2011) .......................................................................5
In re Fresenius Granuflo/Naturalyte Dialysate Prods. Liab. Litig.,
    No. 1:13-MD-2428 (D. Mass. Dec. 6, 2013) .............................................................................5
In re Gadolinium-Based Contrast Agents Prods. Liab. Litig.,
    No. 1:08-GD-50000 (N.D. Ohio June 16, 2008) .......................................................................5
In re Korean Air Lines Co.,
    642 F.3d 685 (9th Cir. 2011) .....................................................................................................5
In re Nat’l Prescription Opiate Litig.,
    927 F.3d 919 (6th Cir. 2019) ...................................................................................................14
In re Proton-Pump Inhibitor Prods. Liab. Litig.,
    No. 2:17-md-02789 (D.N.J. July 30, 2018) ...............................................................................5
In re Volkswagen “Clean Diesel” Mktg., Sales Practices, and Prods. Liab. Litig.,
    No. MDL 2672 CRB (JSC), 2017 WL 4680242 (N.D. Cal. Oct. 18, 2017)..............................4
In re: Xarelto (Rivaroxaban) Prods. Liab. Litig.,
    313 F.R.D. 32 (E.D. La. 2016).............................................................................................4, 12
John B. v. Goetz,
   531 F.3d 448 (6th Cir. 2008) ...................................................................................................12



                                                                   ii
      Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 4 of 27. PageID #: 495372




                                                 TABLE OF AUTHORITIES
                                                       (continued)
                                                                                                                                     Page(s)
Kothe v. Smith,
   771 F.2d 667 (2d Cir. 1985).....................................................................................................15
Neitzke v. Williams,
   490 U.S. 319 (1989) ...........................................................................................................13, 14
Seattle Times Co. v. Rhinehart,
   467 U.S. 20 (1984) ...................................................................................................................15
OTHER AUTHORITIES
Annotated Manual for Complex Litigation § 11.41 (4th ed.) ....................................................6, 13
Fed. R. Civ. P. 1 .............................................................................................................................14
Fed. R. Civ. P. 26 ................................................................................................................... passim
John T. McDermott, The Judicial Panel on Multidistrict Litigation,
   57 F.R.D. 215 (1973) ...............................................................................................................14




                                                                      iii
    Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 5 of 27. PageID #: 495373




       For the second time in this MDL, Plaintiffs ask Pharmacy Defendants to compile and

produce highly-sensitive data detailing tens or hundreds of millions of prescriptions filled over a

period of decades across the entire country. It hardly needs to be said that the Sixth Circuit’s

mandamus ruling and related stay order require the Court to deny this request. Any discovery

ordered under Rule 26(b) in an MDL, the appeals court directed, “must—per the terms of the

Rule—be based on the court’s determination of the needs of the particular case in which the

discovery is ordered.” In re CVS Pharmacy, Inc., 956 F.3d 838, 846 (6th Cir. 2020) (emphasis

added). Despite that clear directive, Plaintiffs now brazenly attempt to justify this latest request

on the needs of the MDL as a whole, “rather than in any specific case.” Doc. 3301 (“Mot.”) at 9.

Their motion is nothing short of contumacious.

       Indeed, Plaintiffs’ pending request is even broader than the last one, because it extends to

many more defendants. The Pharmacy Defendants who have been litigating the bellwether cases

are not the only retail-pharmacy-operating defendants named in the thousands of cases

consolidated in this MDL.1 Some of those other defendants are larger chains, while others are

smaller or more regional operations. The majority of these Pharmacy Defendants named in the

hundreds of cases referred to by Plaintiffs are not actively litigating any case in the MDL.

       Plaintiffs seek the production of detailed information about a vast number of sensitive

prescriptions, implicating the privacy interests of a substantial portion of the American public.

Nothing about their motion meets the requirements of Rule 26(b). All of it defies the Sixth

Circuit’s recent rulings. It must be denied.



   1
     Several defendants named in this litigation are not subject to personal jurisdiction in this
matter. This Opposition is filed subject to and without waiving all defenses, including but not
limited to lack of personal jurisdiction, failure of service of process, and ineffective service of
process.


                                                  1
    Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 6 of 27. PageID #: 495374




                                        BACKGROUND

       This Court previously ordered Track 1 Pharmacy Defendants to produce nationwide

dispensing data in an order that was the subject of the Sixth Circuit’s recent mandamus decision.

Doc. 2976; see also Doc. 3055 (amending time frame). In asking the Sixth Circuit to stay that

order, these Pharmacy Defendants explained that it could not be justified under Rule 26 as

necessary for the MDL as a whole, with no analysis of relevancy or proportionality to any

particular case. See Emergency Mot. to Stay Certain Discovery, In re CVS Pharmacy, Inc., No.

20-3075 (6th Cir. Jan. 21, 2020) (Doc. 20-1). Pharmacy Defendants also explained that,

“[u]nlike discovery into common policies or procedures, discovery into specific prescriptions is

inherently localized and not ‘common’ across cases in the MDL.” Reply in Support of

Emergency Mot. to Stay Certain Discovery at 5–6, In re CVS Pharmacy, Inc., No. 20-3075 (6th

Cir. Jan. 31, 2020) (Doc. 41). And Pharmacy Defendants noted that the analogy to nationwide

ARCOS data was inapt for multiple reasons—including that the ARCOS data was produced by a

federal agency (the DEA) that already held it in a single database, and that it did not contain

patient-specific information. Id. at 7. Finally, Pharmacy Defendants observed that the order

effected an unjustified intrusion on the privacy interest of millions of Americans in their

sensitive medical information. Id. at 8–9.

       The Sixth Circuit promptly stayed the nationwide aspect of that discovery order. Order,

In re CVS Pharmacy, Inc., No. 20-3075 (6th Cir. Feb. 12, 2020) (Doc. 42). Then, on Pharmacy

Defendants’ petition for relief from three interrelated orders of this Court—one granting leave to

add dispensing claims to Track 1, one refusing to adjudicate motions to dismiss those claims, and

one requiring nationwide dispensing data productions—the Sixth Circuit granted the

extraordinary relief of mandamus. The appeals court explained in no uncertain terms that “the

requirements of the Civil Rules in an MDL case . . . ‘are the same as those for ordinary litigation


                                                 2
     Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 7 of 27. PageID #: 495375




on an ordinary docket.’” In re CVS Pharmacy, Inc., 956 F.3d at 844 (quoting In re Korean Air

Lines Co., 642 F.3d 685, 700 (9th Cir. 2011)). “[T]he cases within an MDL,” the Sixth Circuit

emphasized, “‘retain their separate identities.’” Id. at 845 (quoting Gelboim v. Bank of Am.

Corp., 574 U.S. 405, 413 (2015)). As to discovery, this principle means that “whether discovery

is ‘proportional to the needs of the case’ under Rule 26(b)(1) must—per the terms of the Rule—

be based on the court’s determination of the needs of the particular case in which the discovery is

ordered.” Id. at 846. Because the challenged orders did not comport with the Federal Rules, the

Sixth Circuit granted the writ of mandamus.

       Plaintiffs now seek the very same production of nationwide dispensing data, even citing

and incorporating this Court’s prior order to define the scope of their discovery request. See

Doc. 3301-1 at 2 (citing Doc. 3106). Far from attempting, as they must, to justify this discovery

as relevant and proportional to the needs of any particular case in the MDL, they say the

discovery is “necessary and justified” in “the context of this MDL as a whole, rather than in any

specific case.” Mot. 9. They also assert that the requested discovery is appropriate to “facilitate

settlement discussions,” id. at 11—a rationale that the Sixth Circuit has likewise declared

improper.

                                          ARGUMENT

I.     Plaintiffs Have Made No Showing That The Requested Discovery Is Relevant And
       Proportional To The Needs Of Any Particular Cases.

       The Sixth Circuit unambiguously instructed that Rule 26(b)(1)’s proportionality analysis

must be tied to “the needs of the particular case in which the discovery is ordered.” In re CVS

Pharmacy, Inc., 956 F.3d at 846. Plaintiffs’ Motion asks the Court to defy this binding

opinion—and, once again, the Federal Rules.




                                                 3
    Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 8 of 27. PageID #: 495376




        A.      Any Discovery Must Be Relevant And Proportional To A Particular Case.

        Plaintiffs argue that this Court “has the authority to order production of nationwide

dispensing data” because it is “a transferee court in a nationwide MDL” that “encompass[es]

cases with dispensing and distribution claims from every corner of the country.” Mot. 3, 8. But

this argument simply repeats the same faulty logic that the Sixth Circuit squarely rejected.

        Federal Rule of Civil Procedure 26(b)(1) provides that discovery is limited to “any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case.” This language, the Sixth Circuit explained, requires an analysis of whether

discovery is relevant to a particular legal claim and proportional to the needs of a particular

case. See In re CVS Pharmacy, Inc., 956 F.3d at 846; see also In re Volkswagen “Clean Diesel”

Mktg., Sales Practices, and Prods. Liab. Litig., No. MDL 2672 CRB (JSC), 2017 WL 4680242,

at *1-2 (N.D. Cal. Oct. 18, 2017) (notwithstanding “overlap between [the] claims,” plaintiffs

were required to serve discovery requests tailored to their particular case); In re Bard IVC Filters

Prods. Liab. Litig., 317 F.R.D. 562, 566 (D. Ariz. 2016) (rejecting discovery as disproportionate

to cases within an MDL); In re: Xarelto (Rivaroxaban) Prods. Liab. Litig., 313 F.R.D. 32, 36–37

(E.D. La. 2016) (plaintiffs in MDL were required to justify discovery on a “witness-by-witness

basis” in order to “demonstrate sufficient relevancy and particularity”). The MDL mechanism is

not a vehicle to expand the scope of discovery beyond what would otherwise be available in the

individual cases that make up the MDL. Nor does it authorize blunderbuss discovery untethered

to the allegations of any particular case in the MDL.

        Plaintiffs cite a series of cases that they claim ordered discovery akin to what they seek

here, but those products-liability cases reflect precisely the case-specific tailoring that Plaintiffs

eschew. See Mot. 6–7. For instance, Plaintiffs cite In re Zofran (Ondansetron) Products

Liability Litigation, No. 1:15-md-02657 (D. Mass. May 26, 2016) (Doc. 253-1), but the court


                                                   4
    Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 9 of 27. PageID #: 495377




there first required each individual plaintiff to identify the specific healthcare providers who

dispensed the medications at issue in her case and then directed defendants to produce

“prescriber-level information” only for those identified providers. Plaintiffs’ other authorities

are to the same effect. See In re Proton-Pump Inhibitor Prods. Liab. Litig., No. 2:17-md-02789

(D.N.J. July 30, 2018) (Doc. 247-1 at 3) (requiring production of “prescribing data” for the

“prescribing healthcare providers identified in . . . the corresponding Plaintiff Fact Sheet”); In re

DePuy Orthopaedics, Inc., ASR Hip Implant Prods. Liab. Litig., No. 1:10-md-02197 (N.D. Ohio

Sept. 26, 2011) (Doc. 276) (production limited to devices identified by product code in plaintiff

fact sheets); In re Gadolinium-Based Contrast Agents Prods. Liab. Litig., No. 1:08-GD-50000

(N.D. Ohio June 16, 2008) (Doc. 109-1) (production limited to healthcare providers identified by

name in plaintiff fact sheets); In re Fresenius Granuflo/Naturalyte Dialysate Prods. Liab. Litig.,

No. 1:13-MD-2428 (D. Mass. Dec. 6, 2013) (Doc. 441) (same). Plaintiffs have made no effort to

tailor their discovery requests in this way. Indeed, discovery has not yet begun in any of the non-

bellwether cases.

       Still other cases cited by Plaintiffs confirm that discovery within an MDL is limited by

Rule 26(b)(1). See Mot. 4. For instance, while Plaintiffs cite In re Agent Orange Products

Liability Litigation, 517 F.3d 76, 103 (2d Cir. 2008), that opinion actually upheld an MDL

court’s decision rejecting an “unlimited and unfocused request for many thousands of additional

documents” because the plaintiffs did not “tailor their request to materials reasonably expected to

produce relevant, non-duplicative information.” Meanwhile, Dzik v. Bayer Corp., 846 F.3d 211,

214 (7th Cir. 2017), upheld dismissal of an individual plaintiff’s case where the plaintiff failed to

provide discovery relevant to the particular plaintiff’s individual claims. And In re Korean Air

Lines Co., 642 F.3d at 700, confirms that “the basic ground rules” of civil litigation “may not be




                                                  5
   Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 10 of 27. PageID #: 495378




tossed out the window in an MDL.” These cases do not remotely suggest that the Court can

order sweeping discovery untethered from the needs of any particular cases in the MDL.

        The Manual for Complex Litigation also recognizes that Rule 26(b)(1) provides the

“general principle governing the scope of discovery” and observes that the “underlying principle

of proportionality means that even in complex litigation, discovery does not require leaving no

stone unturned.” Annotated Manual for Complex Litigation § 11.41 (4th ed.). For this reason,

the Manual observes that “[e]arly identification and clarification of issues . . . is essential to

discovery control.” Id.2 The sweeping discovery sought here is the antithesis of the “control”

the Manual prescribes, as Plaintiffs have not identified any specific claims to which their

discovery demand relates.

        Finally, Plaintiffs cite a bevy of authorities for the unremarkable proposition that the

purpose of the MDL mechanism was to promote efficiency in complex litigation. Mot. 4–5. But

it should be equally unremarkable that, as the Sixth Circuit explained, “an MDL court must find

efficiencies within the Civil Rules, rather than in violation of them.” In re CVS Pharmacy, Inc.,

956 F.3d at 845 (emphasis added). MDL courts have a number of tools at their disposal to

promote efficiencies within the discovery process. Plaintiffs’ own cited cases show that this is

often achieved by using fact sheets and other standardized discovery requests to seek information

tailored to a particular plaintiff’s case. See supra pp. 4–5. Or, where the same documents are

relevant to multiple cases in the MDL—as, for instance, would be the case with respect to

Defendants’ centralized policies and procedures (which have already been produced in Track 1



    2
      The Manual states that discovery may be expanded to encompass the “subject matter” of
the litigation upon a showing of good cause, but this statement is based on a provision of Rule
26(b)(1) that was eliminated from the Rule by amendment in 2015 and therefore does not reflect
current law. See Rule 26 committee note (2015).


                                                   6
   Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 11 of 27. PageID #: 495379




discovery by the Pharmacy Defendants named in the Track 1 cases)—then information

developed during an initial bellwether may be used in subsequent proceedings. These types of

procedures create efficiency within the bounds of Rule 26(b)(1). But nothing in any of

Plaintiffs’ cited authorities suggests that an MDL court can simply ignore the limitations of Rule

26(b)(1) on the theory that a less tailored approach would be more efficient.

       B.      Plaintiffs Have Made No Showing Of Relevance And Proportionality To Any
               Particular Cases.

       Plaintiffs have not made any showing that the discovery they request is either relevant or

proportional (let alone both) to any case in this MDL. Rather than link the transaction-level

dispensing data they seek to the particular claims advanced in any case or cases, Plaintiffs

gesture to the existence of “over 1,400 cases in this MDL—covering at least 49 states, and scores

of Tribes, in every geographic region, comprising Indian Country” that “assert dispensing and/or

distribution claims against the Pharmacy Defendants.” Mot. 7; see also Mot. 9 (“Here,

nationwide discovery of dispensing data would be wholly proportional to the needs of the 1,400

separate cases in which the Pharmacy Defendants are parties (as well as other cases in the MDL),

fully justifying the requested discovery on an MDL-wide basis.”).3 That is, Plaintiffs attempt to

justify onerous discovery based only on the fact that certain (undefined) “Pharmacy Defendants”

are named in many cases in this MDL.4 None of the various grounds that Plaintiffs advance for

their position could support such a fantastically broad conclusion.


   3
     Plaintiffs appear to invoke these cases without regard to the nature of the claims asserted.
These cases would include, for example, cases brought by individuals, in which transaction-level
dispensing records related to individuals other than the named plaintiffs are clearly irrelevant.
   4
      Plaintiffs do not define which “Pharmacy Defendants” are covered by their request. On its
face, Plaintiffs’ request applies to pharmacies not named in any bellwether case so far. And
Plaintiffs’ request would require any defendant pharmacy to produce its nationwide dispensing
data even if it had been named in only one of the several jurisdictions in which it operates. For
example, Giant Eagle operates primarily in Pennsylvania and Ohio, with a small number of

                                                 7
   Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 12 of 27. PageID #: 495380




       First, Plaintiffs’ assertion that “dispensing is an MDL-wide factual issue,” Mot. 8, does

not withstand scrutiny. Whether a plaintiff can even assert a dispensing claim in the first place is

a jurisdiction-specific inquiry, given the variation in state law bearing on the dispensing of

prescription medications. Moreover, transaction-level records of a Pharmacy Defendant’s

nationwide dispensing do not become relevant or proportional to the needs of any case in this

MDL simply because one or more cases asserts a claim that might involve factual questions

relating to that Pharmacy Defendant’s dispensing. Unlike discovery into common policies or

procedures, discovery into specific prescriptions is inherently localized. A prescription filled in

Portland, Oregon, has no bearing on a case in Portland, Maine. This means that any discovery of

transaction-level dispensing records is appropriate only if tethered to the needs of a particular

case. As the Sixth Circuit just made clear, the fact that this is an MDL does not change that

analysis. See In re CVS Pharmacy, Inc., 956 F.3d at 846. The existence of an MDL is not a

reason for Plaintiffs to get more discovery than they ever could get in their separate actions put

together. See supra Part I.A.

       Second, Plaintiffs contend that “[n]ationwide discovery of dispensing data” is warranted

because “opioids dispensed and diverted in one jurisdiction were frequently trafficked in others.”

Mot. 9. But Plaintiffs have not identified any cases in this MDL that seek to establish a

Pharmacy Defendant’s liability to one jurisdiction based on the improper filling of prescriptions

in another. For good reason: Such a theory would greatly magnify the complexity of Plaintiffs’



stores in West Virginia, Maryland, and Indiana. Giant Eagle has not been named in any case
outside Ohio, but—if Plaintiffs’ request were granted—would be required to produce dispensing
information for all of its stores, even though that information could not possibly be relevant or
proportional to the needs of any case. This facial breadth is yet another reason that Plaintiffs’
motion defies the governing relevance and proportionality standard. Of course, even if Plaintiffs
had targeted their discovery request to a narrower subset of Pharmacy Defendants, the fact
remains that they have made no showing of relevance or proportionality to particular cases.


                                                  8
   Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 13 of 27. PageID #: 495381




state-law claims, as it is far from clear that (for example) Ohio law would govern prescriptions

filled outside Ohio, with the result that such a theory could require applying the laws of multiple

separate states within a single case. The sheer possibility that prescription opioid medications

may have been moved from one jurisdiction to another after they were dispensed, untethered

from the demonstrated needs of any particular case, does not broaden the relevance of

transaction-level dispensing records to claims advanced in this MDL. Plaintiffs cannot simply

assert that discovery is appropriate on this (or any other) theory and ask the Court to take their

word for it. They must identify specific cases, containing specific factual allegations that are

plausible, and show that nationwide discovery is relevant and proportionate to the claims in those

cases. Plaintiffs have not even tried to make any such showing.

       Third, Plaintiffs’ insistence that discovery of transaction-level records of nationwide

dispensing is relevant to cases that include only distribution claims cannot be squared with the

Rule 26 relevance analysis. See Mot. 7–8. For one thing, Plaintiffs, of course, have failed to

argue that any particular dispensing data is relevant to any particular case alleging particular

distribution claims. In any event, Discovery Ruling No. 8 ordered production of dispensing data

only to the extent that it was used “as a component of [a Pharmacy Defendant’s] suspicious order

monitoring program[].” Doc. 1055 at 3.

       Fourth, Plaintiffs stray even farther from Rule 26 when they argue that they need the

dispensing data to bolster their cases against other parties in the MDL. Mot. 10 (arguing that

dispensing data is “relevant not only to claims against pharmacies, but also the other participants

in the opioid supply chain”). Without pinpointing any particular defendants in any particular

cases, Plaintiffs broadly assert that various other defendants relied on “dispensing data” in their

own businesses. Id. Even assuming that Plaintiffs could show that other defendants contracted




                                                  9
   Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 14 of 27. PageID #: 495382




with Pharmacy Defendants to obtain certain transaction-level dispensing data and that this data

was actually relevant to the claims of particular plaintiffs in this MDL against those other

defendants, that would—at most—be a reason for discovery of the particular data in question

from those defendants, not comprehensive nationwide data from Pharmacy Defendants.

Plaintiffs are required to demonstrate that the data they seek is actually relevant to specific

claims in specific cases. They cannot simply hypothesize that similar data might be relevant to

unidentified claims against other unidentified parties in unidentified cases.

       Fifth, Plaintiffs argue incorrectly that discovery of nationwide transaction-level

dispensing data is appropriate because the Court previously ordered DEA to produce nationwide

data from its ARCOS database, which houses data pertaining to wholesale distribution orders in

a single nationwide database. Mot. 2. But the ARCOS analogy sheds no light on the Rule 26(b)

analysis for different data sought from different parties relating to different claims. For starters,

DEA already held that information in the consolidated ARCOS national database, while each

Pharmacy Defendant maintains business records in its own way. Distribution and dispensing are

also fundamentally different types of conduct, and, because they are governed by distinct legal

regimes, the facts relevant to proving unlawful conduct are not the same. What is more, the

ARCOS records of wholesale transactions did not implicate any individual privacy interests,

whereas transaction-level dispensing records contain the private and highly sensitive medical

information of millions of Americans. The past ARCOS production does not change the fact that

the Court is required to comport with Rule 26 when evaluating Plaintiffs’ present request.

       Because Plaintiffs have failed to show that the far-reaching discovery they request is both

relevant and proportional to the needs of any case in this MDL and therefore appropriate in scope

under Rule 26(b), their motion must be denied.




                                                 10
   Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 15 of 27. PageID #: 495383




       C.      The Scope Of Discovery Must Account For Not Only The Burden On
               Pharmacy Defendants But Also The Grave Privacy Interests At Stake.

       Plaintiffs presumably opted to bypass the Rule 26 proportionality analysis because they

could not hope to show that the discovery they request is appropriate in scope. Plaintiffs ignore

the burden and expense involved in assembling and producing many years of records of every

single prescription filled nationally for a host of medications—and in doing so they ignore that

the Sixth Circuit has already entered a stay on a similar nationwide discovery order. As

Pharmacy Defendants explained in support of their prior stay motion, the burden of the

production Plaintiffs seek is further increased by the fact that the transaction-level dispensing

records at issue contain the private and highly sensitive medical information of millions of

members of the public. See Doc. 3029 and supporting declarations; Emergency Mot. to Stay

Certain Discovery, In re CVS Pharmacy, Inc., No. 20-3075 (6th Cir. Jan. 21, 2020).5 The Sixth

Circuit, recognizing this burden, the potential for irreparable harm, and the public interest at

stake, stayed production of regional and national transaction-level dispensing data. See Order at

2–3, In re CVS Pharmacy, Inc., No. 20-3075 (6th Cir. Feb. 12, 2020) (Doc. 42).

       Customers entrust Pharmacy Defendants with some of their most sensitive medical

information. And large datasets, even if anonymized, may be susceptible to re-identification if

they fall into the wrong hands. See Br. of Amicus Curiae ACLU at 12–13, 15, No. 20-3075 (6th

Cir. Jan. 24, 2020) (Doc. 27) (“the academic and popular literature is replete with examples of

large sets of de-identified records being re-identified by cross-referencing them with other,

publicly available data sets”). No protective order can eliminate the risk of disclosure or breach,



   5
      Plaintiffs seek prescription records for a number of frequently prescribed medications used
to treat a wide range of serious (and, in some cases, stigmatized) medical conditions, including
cancer, chronic and acute pain, opiate addiction, fibromyalgia, and anxiety.


                                                 11
    Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 16 of 27. PageID #: 495384




and the sheer number of recipients of the requested data (thousands of plaintiffs, their many law

firms, and their experts and consultants) multiplies that risk many times over. As the Sixth

Circuit has recognized, “[d]uplication, by its very nature, increases the risk of improper

exposure, whether purposeful or inadvertent.” John B. v. Goetz, 531 F.3d 448, 457 (6th Cir.

2008). The private medical information of tens (if not hundreds) of millions of Americans must

be protected from unjustified disclosure by ensuring that, before the information is copied and

shared, it is both relevant and proportional to the needs of particular claims. See In re: Xarelto

(Rivaroxaban) Prod. Liab. Litig., 313 F.R.D. at 36–37 (when discovery implicates privacy

concerns of third parties, the party seeking discovery must make a sufficient showing of

relevance and proportionality to overcome the privacy concerns); Br. of Amicus Curiae ACLU at

12-13, 15, No. 20-3075 (6th Cir. Jan. 24, 2020) (Doc. 27) (in view of the serious privacy risks

inherent in disclosing prescription records to hundreds or thousands of local governments,

production should be limited to data deemed geographically relevant to the claims of particular

plaintiffs).

        Moreover, even if the Court were to determine that the need for transaction-level

dispensing data outweighed these substantial privacy concerns, many jurisdictions maintain

prescription drug monitoring programs, which may be an alternative (and likely more

convenient, less burdensome, or less expensive) source of the transaction-level dispensing

information Plaintiffs seek.6 This alternative source of information is properly considered under




        6
         For example, the Ohio Board of Pharmacy’s Ohio Automated Rx Reporting System
(“OARRS”) collects dispensing data about the entire Ohio dispensing market, whereas the
Pharmacy Defendants in the Track 1 cases made up just 54% of the dispensing market in the
Track 1 counties between 2006 and 2014. Doc. 3070 at 5. The Court ordered the production of
dispensing data from OARRS, Doc. 3168, but withdrew that order on June 1. If the Court were
to order Pharmacy Defendants to produce nationwide transaction-level dispensing data,

                                                 12
      Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 17 of 27. PageID #: 495385




Rule 26(b)(2)(C)(i). In short, Plaintiffs could not show that any of the dispensing claims asserted

in this MDL—which have scarcely been tested by Rule 12(b)(6) motions to dismiss—are likely

to need the burdensome discovery of decades of transaction-level dispensing records they

request.

II.      Even If Plaintiffs Had Shown That The Requested Discovery Was Relevant And
         Proportional, Their Request Is Procedurally Improper.

         Even if Plaintiffs had shown that the discovery they request would be appropriate in

scope under Rule 26(b) (and they have not), discovery of this scale would be entirely premature

in view of the procedural posture of the cases involved. As the Court has recognized, the

dispensing-based theory of liability presented by cases in this MDL is unprecedented, and its

legal foundations have yet to be tested through Rule 12(b)(6) motions to dismiss. See Doc. 2966

at 36–39. When faced with “a claim for relief that significantly enlarges the scope of discovery,”

as dispensing-based claims do in the cases in this MDL, “the district court should rule on [a]

motion [to dismiss] before entering discovery orders, if possible.” Chudasama v. Mazda Motor

Corp., 123 F.3d 1353, 1368 (11th Cir. 1997); see also Manual for Complex Litigation § 11.41

(4th ed.) (“Early identification and clarification of issues . . . is essential to discovery control.”).

Allowing discovery to proceed on an “invalid claim that increases the costs of the case does

nothing but waste the resources of the litigants in the action before the court, delay resolution of

disputes between other litigants, squander scarce judicial resources, and damage the integrity and

the public’s perception of the federal judicial system.” Chudasama, 123 F.3d at 1368. A court

that permits litigation to take such a course abuses its discretion. Id. at 1369; see also Neitzke v.




Pharmacy Defendants in turn would need information about the rest of the nationwide market
from OARRS and the other prescription drug monitoring programs around the country.


                                                   13
       Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 18 of 27. PageID #: 495386




Williams, 490 U.S. 319, 326–27 (1989) (the purpose of Rule 12(b)(6) is to “streamline[]

litigation by dispensing with needless discovery and factfinding”).

          Plaintiffs can point to no precedent for a court (in an MDL or otherwise) proceeding

directly to burdensome, one-sided discovery in cases that have been otherwise stayed. See supra

pp. 4–6. This should come as no surprise, because the procedure Plaintiffs seek maximizes

inefficiency, not efficiency. See John T. McDermott, The Judicial Panel on Multidistrict

Litigation, 57 F.R.D. 215, 217 (1973) (the MDL mechanism assumes that the transferee court

will establish “a national unified discovery program . . . to [e]nsure that the litigation is

processed as efficiently and economically as possible”). Plaintiffs ask the Court to ratchet up

costs for Pharmacy Defendants (and only for Pharmacy Defendants) to produce discovery only

even arguably relevant to thousands of stayed cases, without any procedural check on whether

that burden actually is warranted to move cases in this MDL toward a “just, speedy, and

inexpensive determination.” Fed. R. Civ. P. 1. Because the cases would otherwise remain

stayed under the Case Management Order, Pharmacy Defendants would have no opportunity to

seek dismissal or judgment on any issue, or even to pursue their own defensive discovery. The

sound exercise of judicial discretion requires denying Plaintiffs’ request for broad discovery of

dispensing data in the non-bellwether cases while otherwise maintaining the stay.

III.      Whether The Requested Discovery Has The Potential To Drive Settlement Is An
          Improper Consideration.

          Finally, Plaintiffs tip their hand when they argue that discovery is proper not because it is

relevant and proportional to any identified case but because it “will facilitate settlement

discussions between Plaintiffs and the Pharmacy Defendants.” Mot. 11.

          It would be an abuse of discretion for this Court to base decisions about the scope of

discovery on a desire to push Pharmacy Defendants into a global settlement. See In re Nat’l



                                                   14
   Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 19 of 27. PageID #: 495387




Prescription Opiate Litig., 927 F.3d 919, 933 (6th Cir. 2019) (explaining that the Court “abused

its discretion by considering an improper factor” to the extent that it based a decision on

settlement considerations); see also Colon-Cabrera v. Esso Standard Oil Co., 723 F.3d 82, 89

(1st Cir. 2013) (holding that district court erred when it “permitted the information gleaned

through its involvement with the settlement talks to exert undue influence over its disposition” of

the merits); Kothe v. Smith, 771 F.2d 667, 669 (2d Cir. 1985) (the law “does not sanction efforts

by trial judges to effect settlements through coercion” and “pressure tactics to coerce settlement

simply are not permissible”).7 Under the plain text of Rule 26(b)(1), discovery must be relevant

and proportional to “the needs of the case” before this Court, not the needs of settlement talks

that may be broader in scope.

                                         CONCLUSION

       Plaintiffs’ motion for leave to take discovery of nationwide dispensing data is improper,

both substantively and procedurally. The motion must be denied.



Dated: June 8, 2020                           Respectfully submitted,

                                              /s/ Tara A. Fumerton
                                              Tara A. Fumerton

   7
      Cases cited by Plaintiffs are not to the contrary. The only cited case that touches on these
issues is E.E.O.C. v. Giumarra Vineyards Corp., No. 1:09-CV-02255-AWI, 2012 WL 393333, at
*3 (E.D. Cal. Feb. 6, 2012), and that case declined to compel production of information where
the information was sought only for settlement purposes. While Plaintiffs cite language
suggesting (though not holding) that settlement might sometimes be an appropriate consideration
when conducting discovery, the court held that it was “unable to conclude” that the goal of
promoting settlement had “any role” and in fact found that the discovery request had a “scent of
impropriety.” Id. (emphasis added). Meanwhile, Daniels v. City of Sioux City, 294 F.R.D. 509,
512 (N.D. Iowa 2013), did not involve settlement at all; instead it addressed whether to stay
discovery on claims against a municipality pending resolution of claims against individual
defendants. And Seattle Times Co. v. Rhinehart, 467 U.S. 20, 22 (1984), is beside the point, as it
involved a First Amendment challenge to the protective order provisions of Washington State’s
rules of procedure.


                                                 15
Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 20 of 27. PageID #: 495388




                                 Tina M. Tabacchi
                                 JONES DAY
                                 77 West Wacker
                                 Chicago, IL 60601
                                 Phone: (312) 269-4335
                                 Fax: (312) 782-8585
                                 E-mail: tmtabacchi@jonesday.com
                                 E-mail: tfumerton@jonesday.com

                                 Attorneys for Walmart Inc.


                                 /s/ Francis A. Citera (consent)
                                 Francis A. Citera
                                 Gretchen N. Miller
                                 GREENBERG TRAURIG, LLP
                                 77 W. Wacker Drive, Suite 3100
                                 Chicago, IL 60601
                                 Tel: (312) 456-8400
                                 Fax: (312) 456-8435
                                 citeraf@gtlaw.com
                                 millerg@gtlaw.com

                                 Attorneys for Albertson’s LLC and Advantage
                                 Logistics Midwest, Inc.

                                 /s/ Benjamin D. Reed (consent)
                                 Benjamin D. Reed, OBA #22696
                                 Matthew B. Free, OBA #18055
                                 Steven W. Simcoe, OBA #15349
                                 BEST & SHARP
                                 Williams Center Tower 1
                                 One West Third Street, Suite 900
                                 Tulsa, Oklahoma 74103
                                 Telephone: (918) 582-1234
                                 Facsimile: (918) 585-9447
                                 Email: breed@bestsharp.com
                                 Email: mfree@bestsharp.com
                                 Email: ssimcoe@bestsharp.com

                                 Attorneys for CareFirst Pharmacy, Inc., City Drug
                                 Co., City Drug of Coweta, Inc., Economy
                                 Pharmacy, Inc., Ernie’s Pharmacy & Wellness
                                 Center, Inc., Freeland Brown Pharmacy, Inc.,
                                 Gaddy Discount Drug, Inc., M&D Star Drug, Inc.,




                                   16
Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 21 of 27. PageID #: 495389




                                 Med-Econ Drug, Inc., Pippenger Pharmacies, LLC,
                                 Reasor’s LLC, and Spoon Drugs, Inc.

                                 /s/ David J. Burman (consent)
                                 David J. Burman
                                 PERKINS COIE LLP
                                 1201 Third Avenue, Suite 4900
                                 Seattle, WA 98101-3099
                                 Telephone: 206.359.8000
                                 Facsimile: 206.359.9000
                                 Email: DBurman@perkinscoie.com

                                 Attorneys for Costco Wholesale Corporation

                                 /s/ Duane J. Ruggier II (consent)
                                 Duane J. Ruggier II
                                 Drannon L. Adkins
                                 PULLIN, FOWLER, FLANAGAN, BROWN &
                                 POE PLLC
                                 901 Quarrier Street
                                 Charleston, WV 25301
                                 Telephone: (304) 344-0100
                                 Fax: (304) 342-1545
                                 E-Mail: druggier@pffwv.com
                                 E-Mail: dadkins@pffwv.com

                                 Attorneys for Cross Lanes Family Pharmacy, Meds
                                 2 Go Pharmacy, Customscript Infusion, Kines
                                 Family Pharmacy, and Mountain State Vital Care

                                 /s/ Alexandra W. Miller (consent)
                                 Alexandra W. Miller
                                 Eric R. Delinsky
                                 ZUCKERMAN SPAEDER LLP
                                 1800 M Street, NW
                                 Suite 1000
                                 Washington, DC 20036
                                 Phone: (202) 778-1800
                                 Fax: (202) 822-8106
                                 E-mail: smiller@zuckerman.com
                                 E-mail: edelinsky@zuckerman.com

                                 Attorneys for CVS Pharmacy, Inc. and Ohio CVS
                                 Stores L.L.C.

                                 /s/ Patricia Egan Daehnke



                                   17
Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 22 of 27. PageID #: 495390




                                 PATRICIA EGAN DAEHNKE
                                 Nevada Bar No. 4976
                                 AMANDA E. ROSENTHAL
                                 Nevada Bar No. 10748
                                 COLLINSON, DAEHNKE, INLOW & GRECO
                                 2110 E. Flamingo Road, Suite 212
                                 Las Vegas, Nevada 89119
                                 Tel. (702) 979-2132
                                 Fax (702) 979-2133

                                 Attorneys for C&R Pharmacy d/b/a Ken’s
                                 Pharmacy f/k/a Lam’s Pharmacy, Inc.

                                 /s/ Timothy D. Johnson (consent) a
                                 Timothy D. Johnson
                                 Gregory E. O’Brien
                                 CAVITCH FAMILO & DURKIN, CO. LPA
                                 1300 East Ninth Street – 20th Fl.
                                 Cleveland, OH 44114
                                 Phone: (216) 621-7860
                                 Fax: (216) 621-3415
                                 E-mail: tjohnson@cavitch.com

                                 Attorneys for Discount Drug Mart, Inc.

                                 /s/ Jan L. Roller (consent)
                                 Jan L. Roller (0008171)
                                 Kathleen A. Nitschke (0073397)
                                 GIFFEN & KAMINSKI LLC
                                 1300 East Ninth Street, Suite 1600
                                 Cleveland, Ohio 44114
                                 Telephone:      216-621-5161
                                 Facsimile:      216-621-2399
                                 E-Mail: jroller@thinkgk.com
                                 E-Mail: knitschke@thinkgk.com

                                 Attorneys for The Drug Store Pharmacy Inc.
                                 and The Drug Store Clinic Pharmacy Inc.

                                 /s/ Robert M. Barnes (consent)
                                 Robert M. Barnes
                                 Scott D. Livingston
                                 Joshua A. Kobrin
                                 MARCUS & SHAPIRA, LLP
                                 35th Floor, One Oxford Centre
                                 301 Grant Street



                                   18
Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 23 of 27. PageID #: 495391




                                 Pittsburgh, PA 15219
                                 Phone: (412) 471-3490
                                 Fax: (412) 391-8758
                                 E-mail: rbarnes@marcus-shapira.com
                                 E-mail: livingston@marcus-shapira.com
                                 E-mail: kobrin@marcus-shapira.com

                                 Attorneys for Giant Eagle, Inc., and HBC Service
                                 Company

                                 /s/ Jeffrey A. Kennard (consent)
                                 Jeffrey A. Kennard
                                 Cameron E. Grant
                                 SCHARNHORST AST KENNARD GRIFFIN PC
                                 1100 Walnut Street, Ste 1950
                                 Kansas City, MO 64106
                                 Phone: (816) 268-9400
                                 Fax: (816) 268-9409
                                 E-mail: jkennard@sakg.com
                                 E-mail: cgrant@sakg.com

                                 Attorneys for Hy-Vee, Inc.

                                 /s/ Ronda L. Harvey (consent)
                                 Ronda L. Harvey Esq. (WVSB 6326)
                                 Fazal A. Shere, Esq. (WVSB 5433)
                                 Unaiza Tyree, Esq. (WVSB 13253)
                                 BOWLES RICE LLP
                                 600 Quarrier Street
                                 Charleston, West Virginia 25301
                                 304-347-1100
                                 rharvey@bowlesrice.com
                                 fshere@bowlesrice.com
                                 utyree@bowlesrice.com

                                 Attorneys for The Kroger Co.,
                                 Kroger Limited Partnership I, and
                                 Kroger Limited Partnership II

                                 /s/ Scott W. Andrews (consent)
                                 Scott W. Andrews (WV Bar No. 5772)
                                 VAN ANTWERP ATTORNEYS LLP
                                 1544 Winchester Ave., Fifth Floor
                                 P. O. Box 1111
                                 Ashland, KY 41105-1111
                                 Telephone: (606) 329-2929



                                   19
Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 24 of 27. PageID #: 495392




                                 Fax: (606) 329-0490
                                 E-Mail: sandrews@vanattys.com

                                 Attorneys for McCloud Family Pharmacy, Inc.,
                                 Main Street Pharmacy, Inc. dba Beewell Pharmacy,
                                 Medical Park Pharmacy LTC, Inc., and PASTM,
                                 Inc.

                                 /s/ Michael A. Meadows (consent)
                                 Michael A. Meadows
                                 CAMPBELL WOODS, PLLC
                                 1002 Third Avenue
                                 Huntington, WV 25701
                                 Telephone: 304.529.2391
                                 Fax: 304.529.1832
                                 E-Mail: MichaelMeadows@CampbellWoods.com

                                 Attorneys for MRNB, Inc. and A+ Pharmacy &
                                 Home Medical Equipment

                                 /s/ Brian D. Kerns (consent)
                                 Brian D. Kerns (0037015)
                                 William A. Peseski (0095235)
                                 BONEZZI SWITZER POLITO
                                   & HUPP CO. L.P.A.
                                 46 Public Square, Suite 230
                                 Medina, Ohio 44256
                                 (330) 952-0440
                                 bkerns@bsphlaw.com
                                 wpeseski@bsphlaw.com

                                 Edward D. Papp (0068574)
                                 BONEZZI SWITZER POLITO
                                  & HUPP CO. L.P.A.
                                 1300 East Ninth Street, Suite 1950
                                 Cleveland, Ohio 44114
                                 (216) 875-2767
                                 epapp@bsphlaw.com

                                 Attorneys for NRF, Inc. d/b/a
                                 Couch Pharmacy

                                 /s/ Jim C. McGough (consent)
                                 Jim C. McGough
                                 WELSH & MCGOUGH, PLLC
                                 2727 East 21st Street, Suite 600



                                   20
Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 25 of 27. PageID #: 495393




                                 Tulsa, OK 74114
                                 918-585-8600 Telephone
                                 918-794-4411 Telefax
                                 jim@tulsafirm.com

                                 Attorneys for Olympia Pharmacy

                                 /s/ Gregory S. Chernack (consent)
                                 Gregory S. Chernack
                                 HOLLINGSWORTH LLP
                                 1350 I Street, NW
                                 Washington, DC 20005
                                 (202) 898-5800

                                 Attorneys for Publix Super Markets, Inc.

                                 /s/ Kelly A. Moore (consent)
                                 Kelly A. Moore
                                 MORGAN, LEWIS & BOCKIUS LLP
                                 101 Park Avenue
                                 New York, NY 10178
                                 Phone: (212) 309-6612
                                 Fax: (212) 309-6001
                                 E-mail: kelly.moore@morganlewis.com

                                 John P. Lavelle, Jr.
                                 MORGAN, LEWIS & BOCKIUS LLP
                                 1701 Market Street
                                 Philadelphia, PA 19103
                                 Phone: (215) 963-4824
                                 Fax: (215) 963-5001
                                 E-mail: john.lavelle@morganlewis.com

                                 Attorneys for Rite Aid Hdqtrs. Corp.,
                                 Rite Aid of Ohio, Inc., Rite Aid of Maryland, Inc.
                                 and Eckerd Corp. d/b/a Rite Aid Liverpool
                                 Distribution Center

                                 /s/ Gregory O’Brien (consent)
                                 Gregory O’Brien
                                 CAVITCH FAMILO & DURKIN
                                 1300 East Ninth Street, 20th Floor
                                 Cleveland, Ohio 44114
                                 (216) 621-7860
                                 gobrien@cavitch.com




                                   21
Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 26 of 27. PageID #: 495394




                                 Attorneys for Rogers Drug Co., Inc.

                                 /s/ Wendy J. Wildung (consent)
                                 Wendy J. Wildung
                                 FAEGRE DRINKER BIDDLE & REATH LLP
                                 2200 Wells Fargo Center
                                 90 South Seventh Street
                                 Minneapolis, MN 55402-3901
                                 Telephone: (612) 766-7000
                                 Facsimile: (612) 766-1600
                                 wendy.wildung@faegredrinker.com

                                 Attorneys for Target Corporation

                                 /s/ Kaspar Stoffelmayr (consent)
                                 Kaspar Stoffelmayr
                                 Katherine M. Swift
                                 BARTLIT BECK LLP
                                 54 West Hubbard Street
                                 Chicago, IL 60654
                                 Phone: (312) 494-4400
                                 Fax: (312) 494-4440
                                 E-mail: kaspar.stoffelmayr@bartlitbeck.com
                                 E-mail: kate.swift@bartlitbeck.com

                                 Attorneys for Walgreen Co. and Walgreen Eastern
                                 Co.

                                 /s/ Daniel T. Plunkett (consent)
                                 Daniel T. Plunkett (#21822)
                                 Timothy G. Byrd, Jr. (#35691)
                                 McGLINCHEY STAFFORD, PLLC
                                 12th Floor, 601 Poydras Street
                                 New Orleans, Louisiana 70130
                                 Tel: (504) 586-1200
                                 Fax: (504) 596-2800
                                 E-Mail: dplunkett@mcglinchey.com
                                 E-Mail: tbyrd@mcglinchey.com

                                 Attorneys for Winn-Dixie Logistics, Inc. and Winn-
                                 Dixie Stores, Inc.




                                   22
   Case: 1:17-md-02804 Doc #: 3330 Filed: 06/08/20 27 of 27. PageID #: 495395




                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via email on all

counsel of record on June 8, 2020.

                                            /s/ Tara A. Fumerton
                                            Tara A. Fumerton
                                            JONES DAY
                                            77 West Wacker
                                            Chicago, IL 60601
                                            Phone: (312) 269-4335
                                            Fax: (312) 782-8585
                                            E-mail: tfumerton@jonesday.com

                                            Counsel for Walmart Inc.




                                               23
